Appeal from a judgment declaring that the use of appellants' property specified therein is a violation of the town building zone ordinance, restraining such unauthorized use, requiring appellants to remove from their property certain structures, material and equipment in connection therewith, and dismissing appellants’ counterclaim to direct the issuance of a certificate of occupancy. Judgment unanimously affirmed, "with costs. No opinion. Present — Beldoek, Acting P. J., Murphy, TJghetta and Hallinan, JJ.